p department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform index list xxxxxxxkxx xxxxxkkxkxkxxk xxxxxkxkkkx legend taxpayer a ira x iray ira z company m amount n amount o amount p individual b company c company d amounte amountf amountg amounth amount amount j rk ek rek akkk kk kk kkk kkk kk kkk kk kkk kkk kkk akk kkk kkk may tep ratt ws page amount k amount l amount q dear eo kkk kek kek oo in response to your letter dated supplemented by additional and date submitted by your this is information dated authorized representative in which you request a ruling as to whether distributions made from individual_retirement_arrangements iras inadvertently made in amounts different from the scheduled distributions will not result in a modification to a series of substantially_equal_periodic_payments you are receiving and therefore will not be subject_to the additional percent tax imposed on premature distributions under sec_72 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request taxpayer a maintained ira x a rollover ira he established on date with company m with funds in the amount of amount n taxpayer a received annual distributions from ira x in the form of a series of substantially_equal_periodic_payments under the fixed annuitization method taxpayer a was required to annually withdraw an aggregate amount amount o from ira x the distributions from ira x began on date and were intended to comply with the requirements of sec_72 of the code taxpayer a’s series of substantially_equal_periodic_payments were made monthly in the amount of amount p taxpayer a met with his investment_advisor individual b of company c in date based upon the advice of individual b taxpayer a changed the method of determining distributions from ira x from the fixed annuitization method to the required_minimum_distribution method pursuant to revrul_2002_62 r b sec_2 b effective date for the remainder of using the required_minimum_distribution method taxpayer a was required to withdraw amount k from ira x to discuss an additional taxpayer a met with individual bin investment alternative which involved rolling over the funds in ira x to a new custodian company d based upon individual b’s advice taxpayer a authorized the rollover of ira x with company m to ira y with company d however company m only rolled over a portion of the ira x funds to ira y with company d when the additional ira x funds were received by company d ira y was closed and ira z was opened with all of the ira x funds placed in ira z this transaction was completed in or about the distributions from ira z formerly ira y began in - a ’ kkk page taxpayer a represents that as part of the rollover of ira x with company m to ira z formerly ira y with company d individual b did not complete the proper form s to instruct company d to continue the distributions from ira z using the required_minimum_distribution method in date taxpayer a’s income_tax preparer inquired about the distributions from ira z formerly ira y that were made for the year individual b investigated the inquiry at which time he discovered that the proper form s were not completed in in order to continue distributions from ira z formerly ira y based on the required_minimum_distribution method as a result the distributions made to taxpayer a from ira z formerly ira y were not based on the required_minimum_distribution method as selected by taxpayer a taxpayer a represents that individual b completed the proper form s upon discovering this error and had them delivered to company d for the year taxpayer a received amount e more than should have been distributed from iray and ira z using the required_minimum_distribution method for taxpayer a received amount f the period of -- - more than should have been distributed from ira z using the required_minimum_distribution method _ total distributions from ira x from approximately amount l total distributions ira z formerly ira y from date through date were amount g total distributions from ira z from date through date were amount h through date were form 1099-r reported distributions from ira y for amount and ira taxpayer a’s z for amount q as being subject_to the additional tax set forth in sec_72 of the form 1099-r code taxpayer a paid the additional tax for reported approximately amount j of ira z distributions being subject_to the additional tax set for the in sec_72 of the code taxpayer awill pay the additional tax for taxpayer a’s taxpayer a reached the age of based on the foregoing taxpayer a requests a ruling that the excess amounts received from ira z formerly ira x and ira y from date through date because of a failure to make the series of substantially_equal_periodic_payments under the required_minimum_distribution method as selected by taxpayer a will not be considered a modification to a series of substantially_equal_periodic_payments that would result in the imposition of the percent additional tax under sec_72 of the code to the amounts distributed from ira z formerly ira x and ira y sec_408 of the code provides except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the os oo page payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age beginning with the date of the first payment and after the employee attains age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period or before the close of the 5-year period notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ’86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar dollar_figure per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the se page -- annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year the required_minimum_distribution method provides that the annual payment for each year is determined by dividing the account balance for that year by the number from the chosen life expectancy table for that year under this method the account balance the number from the chosen life expectancy table and the resulting annual payments are redetermined for each year pursuant to revrul_2002_62 2002_42_irb_710 sec_2 b an individual who begins distributions in a year using either the fixed amortization_method or the fixed annuitization method may in any subsequent year switch to the required_minimum_distribution method to determine payment for the year of the switch and all subsequent years and the change in method will not be treated as a modification within the meaning of sec_72 of the code once this change is made the required_minimum_distribution method must be followed in all subsequent years any subsequent change will be a modification for purposes of sec_72 of the code in this case taxpayer a states that he began receiving payments from ira x in calendar_year in a series of substantially_equal_periodic_payments as described in sec_72 of the code using the fixed annuitization method as described in notice_89_25 taxpayer a further states that the annual payment from ira x as based upon determined under the above methodology was amount o sec_2 b of revrul_2002_62 taxpayer a changed from the fixed annuitization method to the required_minimum_distribution method taxpayer a represents that for the year taxpayer a received amount e more than should have been distributed from ira z formerly ira x and ira y using the required_minimum_distribution method in taxpayer a states that the rollover of ira x with company m to ira z formerly ira y with company d was completed in complete the proper forms instructing company d to continue the distributions from ira z using the required_minimum_distribution method as a result the distributions from ira z formerly ira y were based on a defined withdrawal amount given the company d contract’s percent guaranteed minimum benefit option rather than the required_minimum_distribution method however individual b did not lf the proper forms had been completed instructing company d to continue taxpayer a’s ira z formerly ira y distributions using the required_minimum_distribution method then taxpayer a would not be faced with the resulting modification in this case taxpayer a did all he could in order to ensure that he continued to receive the correct required_minimum_distribution amount from ira z and had no reason to believe that the distributions from ira z would not continue to based upon the required taxpayer a did not intend minimum distribution method as he requested in to modify the series of substantially_equal_periodic_payments he began receiving from ira x and subsequently ira y and ira z in rather the modification is due to on page -- the failure of individual b of company c to complete the proper company d paperwork to ensure that distributions from ira z were calculated using the required_minimum_distribution method based on the foregoing we conclude that the excess amounts received from ira z formerly ira x and ira y from date through date because of a failure to make the series of substantially_equal_periodic_payments under the required_minimum_distribution method as selected by taxpayer a will not be considered a modification to a series of substantially_equal_periodic_payments that will result in the imposition of the percent additional tax under sec_72 of the code to the amounts distributed from ira z formerly ira x and ira y _ this ruling does not express an opinion as to whether but assumes that the series of substantially_equal_periodic_payments from ira x and subsequently from ira y and ira zsatisfied code sec_72 and revrul_2002_62 this ruling assumes that ira z formerly ira x and ira u meets the requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provision of a form_2848 power_of_attorney on file in this office if you have any questions please contact se t ep ra t2 at sincerely igned joxgr b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
